Exhibit 10.33

 

DEBT EXCHANGE AGREEMENT

 

This Debt Exchange Agreement (this “Agreement”), effective as of __________ __,
2020, is entered into by and between Grom Social Enterprises, Inc., a Florida
corporation (the “Company”), and the holder of the outstanding note issued by
Company as described below (the “Holder”).

 

WHEREAS, the Holder is currently the holder of one or more of the following
notes issued by the Company (in either case, the “Note”): (i) a 10% Convertible
Promissory Note, (ii) a 12% Senior Secured Convertible Promissory Note secured
by a first priority security interest in and collateral assignment of (a) its
wholly-owned subsidiary’s right, title and interest in and to all of the shares
of stock of TDH Holdings Limited, a Hong Kong corporation (“TDH”) and (b) TDH’s
right, title and interest in and to all of the shares of its wholly owned
subsidiary, Top Draw Animation Hong Kong Limited, a Hong Kong corporation;
and/or (ii) a 12% Senior Secured Convertible Promissory Note secured by a first
priority security interest in all the assets of the Company other than those
granted to the holders of the notes described in (ii); and

 

WHEREAS, the Holder desires to convert all indebtedness due and payable pursuant
to the Note, including accrued and unpaid interest thereon, into shares of
Series B 8% Convertible Preferred Stock of the Company (the “Preferred Stock”),
the terms, preferences and rights as described in the Certificate of Designation
of the Series B Convertible Preferred Stock which is annexed hereto as Exhibit
A, and the Company agrees to effectuate such conversion, all on the terms and
conditions provided for in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.          The Exchange.

 

(a)        Issuance of Shares; Cancellation of Indebtedness. Subject to the
terms and conditions of this Agreement, at the Closing (as defined below), the
Company shall issue to the Holder __________ shares of Preferred Stock (the
“Shares”) in exchange for the cancellation of all indebtedness owed by the
Company to the Holder pursuant to the terms of the Note, including without
limitation, all accrued interest thereon and the release of any security
interests granted by the Company to the Holder (such exchange hereinafter
referred to as the “Exchange”).

 

(b)       Section 3(a)(9) Transaction. It is the intent of the parties that the
Exchange be effectuated pursuant to an exemption from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Section 3(a)(9) thereunder and that, therefore, the holding period
of the original indebtedness evidenced by the Note will, for securities law
purposes, be tacked to the holding period of the Shares.

 

(c)        Release. Subject to the terms and conditions of this Agreement, at
the Closing, the Holder hereby releases, waives, discharges and relinquishes any
and all rights, claims, demands, contentions and causes of action of every kind,
nature, character and description whatsoever, whether known or unknown,
suspected or unsuspected, apparent or concealed, fixed or contingent, arising
from the Note on or before the Closing Date, which it now has or hereafter may
be entitled to claim against the Company, its directors, officers, managers,
members, agents and employees (the “Released Parties”), including but without
limiting the generality of foregoing, all claims arising from or in connection
with or otherwise resulting from any matter, event, state of facts, claim,
contention or cause whatsoever, occurring or existing in connection with or
relating to the debt evidenced by the Note on or before the Closing Date
(collectively, the “Claims”). The Holder agrees that the waiver and release
described in this Section 1(c) applies to all Claims, whether or not the Holder
currently knows about them or suspects that they exist. Notwithstanding anything
to the contrary expressed or implied herein, however, none of the foregoing
released Claims shall include any claims against a Released Party arising by
reason of such Released Party’s breach of this Agreement. In addition, none of
the foregoing releases extend to any breach of this Agreement, and no remedies
for any such breach are being released herein.

 

 

 



 1 

 

 

2.          Closing Deliveries.

 

(a)        At or promptly after the Closing, the Company shall deliver to the
Holder (i) a stock certificate or certificates in the name of the Holder
evidencing the Shares, free and clear of all liens and encumbrances, other than
those imposed pursuant to the Securities Act and (ii) such other documents,
certificates or other information as Holder or its counsel may reasonably
request.

 

(b)        At the Closing, the Holder shall deliver to the Company:

 

i.           a duly executed copy of this Agreement;

 

ii.          a duly executed irrevocable proxy in the form attached hereto as
Exhibit B, granting the person appointed therein as the Holder’s proxy to vote
the Shares; and

 

iii.         the original Note for cancellation.

 

3.         The Closing. The closing of the Exchange shall be deemed to have
occurred as of the effective date referred to above (the “Closing Date”) at the
offices of the Company (the “Closing”).

 

4.         Representations and Warranties of the Company. As of the date of this
Agreement and as of the Closing, the Company hereby represents and warrants to
the Holder that the following representations and warranties are true and
complete as of each respective date:

 

(a)        Organization and Standing. The Company is a corporation duly
organized, validly existing under, and by virtue of, the laws of the State of
Florida, and is in good standing under such laws. The Company has all requisite
corporate power and authority to own and operate its properties and assets and
to carry on its business as presently conducted and as proposed to be conducted.

 

(b)        Corporate Power. The Company has all requisite legal and corporate
power and authority to execute and deliver this Agreement and the other
agreements contemplated hereby, to effectuate the Exchange, to sell and issue
the Shares and to carry out and perform its obligations under the terms of this
Agreement.

 

(c)        Authorization. All corporate action on the part of the Company and
its officers, directors and stockholders necessary for the (i) authorization,
execution, delivery and performance of this Agreement, (ii) authorization, sale,
issuance and delivery of the Shares and (iii) performance of all of the
Company’s obligations hereunder have been taken or will be taken prior to the
Closing. This Agreement has been duly executed by the Company and constitutes
(or will constitute) the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.

 

(d)       No Conflicts; Consents. The execution, delivery and performance by the
Company of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the articles of incorporation or bylaws of the Company;
(b) violate or conflict with any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company; (c) conflict with, or
result in (with or without notice or lapse of time or both) any violation of, or
default under, or give rise to a right of termination, acceleration or
modification of any obligation or loss of any benefit under any agreement or
other instrument to which the Company is a party. No consent, approval, waiver
or authorization is required to be obtained by the Company from any person in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation of the transactions contemplated hereby, other
than the filing of a Current Report on Form 8-K with the Securities and Exchange
Commission.

 

 

 



 2 

 

 

(e)        Valid Issuance of Stock. The Shares have been duly authorized and,
when issued, sold and delivered in compliance with the provisions of this
Agreement, will be duly and validly issued, fully paid and nonassessable. The
shares of common stock issuable upon due conversion of the Preferred Stock will
be duly and validly issued, fully paid and nonassessable. The Shares will be
free and clear of any liens or encumbrances; provided, however, that the Shares
shall be subject to restrictions on transfer under state and/or federal
securities laws. None of the Shares will be subject to any preemptive rights or
rights of first refusal.

 

(f)         Exemption. It is the intention of the Company that the Exchange be
made pursuant to an exemption from the registration requirements of the
Securities Act pursuant to Section 3(a)(9) thereunder.

 

5.          Representations and Warranties of the Holder. As of the date of this
Agreement and as of the Closing, the Holder hereby represents and warrants to
the Company that the following representations and warranties are true and
complete as of each respective date:

 

(a)        Organization and Standing. If the Holder is an entity, the Holder is
duly organized, validly existing under, and by virtue of, the laws of the state
of its incorporation or formation, as the case may be, and is in good standing
under such laws.

 

(b)       Corporate Power. The Holder has all power and authority to execute and
deliver this Agreement, purchase the Shares, effectuate the Exchange, and carry
out and perform its obligations under the terms of this Agreement and the
transactions contemplated hereby.

 

(c)        Authorization. All action on the part of the Holder necessary for the
authorization, execution, delivery and performance of this Agreement, the
purchase of the Shares, and the performance of all of the Holder’s obligations
hereunder have been taken or will be taken prior to the Closing. This Agreement
has been duly executed by the Holder and constitutes the valid and legally
binding obligation of the Holder, enforceable against it in accordance with its
terms, subject to the laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies.

 

(d)        For Holder’s Account. The Holder represents and confirms that the
Shares to be issued to the Holder in the Exchange are being and will be acquired
for the Holder’s own account, not as nominee or agent, and not with a view to
the resale or distribution of any part thereof.

 

(e)        Accredited Investor and Investment Experience. The Holder is an
accredited investor, as such term is defined in Regulation D promulgated under
the Securities Act. The Holder represents that is and its representatives are
experienced in evaluating and investing in securities of companies similar as
the Company and that the Holder can bear the economic risk of an investment in
the Shares and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the investment
in the Shares in exchange for the Note.

 

(f)         Ownership of the Debt. The Holder is the exclusive beneficial and
record owner of the Note. The Holder has good, valid and marketable title to
said Note, free and clear of all liens, mortgages, charges or other encumbrances
and any preemptive or subscription rights, and has not assigned or otherwise
transferred or granted any interest in the Note to any person.

 

(g)        No Consents. The Holder is not required to obtain any order, consent,
approval or authorization of any person or entity in connection with the
execution and delivery of this Agreement or the Exchange.

 

(h)        Information on Company. The Holder has been furnished with all
information it has requested from the Company and considered all factors the
Holder deems material in deciding on the advisability of converting its Note,
which is secured, to the Shares. The Holder has been afforded the opportunity to
ask questions of and receive answers from duly authorized officers and/or other
representatives of the Company and any additional information which the Holder
had requested. The Holder has also reviewed all information including the terms
hereof and of the Preferred Stock, with their counsel and professional tax or
economic advisers and understands the risks relating hereto.

 

The Holder understands that the auditors of the Company have expressed their
concern as to the viability of the Company and issued a going concern opinion
with respect to the Company.

 

 

 



 3 

 

 

(i)         Compliance with Securities Act. The Holder understands and agrees
that the Shares have not been registered under the Securities Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the Securities Act (based in part on
the accuracy of the representations and warranties of Holder contained herein),
and that such Shares must be held indefinitely unless a subsequent disposition
is registered under the Securities Act or any applicable state securities laws
or is exempt from such registration.

 

(j)         No other representations. The Holder is not relying on the Company,
or its affiliates or agents with respect to economic considerations involved in
this investment. The Holder has relied solely on its own advisors. No
representations or warranties have been made to the Holder by the Company, or
any officer, employee, agent, affiliate or subsidiary of the Company, other than
the representations of the Company contained herein, and in effectuating the
Exchange the Holder is not relying upon any representations other than those
contained herein.

 

(k)        Shares Legend. The Shares shall bear the following or similar legend:

 

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO [THE COMPANY] THAT SUCH
REGISTRATION IS NOT REQUIRED."

 

(l)         Communication of Offer. The offer for the Exchange was directly
communicated to the Holder by the Company. At no time was the Holder presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.

 

(m)       Restricted Securities. The Holder understands that the Shares have not
been registered under the Securities Act and such Holder will not sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Shares unless
pursuant to an effective registration statement under the Securities Act, or
unless an exemption from registration is available. Notwithstanding anything to
the contrary contained in this Agreement, such Holder may transfer (with an
opinion of counsel satisfactory to the Company and its counsel) the Shares to
its Affiliates (as defined below), provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Affiliate includes each
subsidiary of the Company. For purposes of this definition, “control” means the
power to direct the management and policies of such person or firm, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

 

(n)        No Governmental Review. The Holder understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Exchange or the Shares or the
suitability of the Exchange nor have such authorities passed upon or endorsed
the merits of the Exchange.

 

(o)        Correctness of Representations. Each Holder represents that the
foregoing representations and warranties are true and accurate as of the date
hereof and shall survive the issuance and delivery of the Shares. If, in any
respect, those representations and warranties shall not be true and accurate
prior to the Closing Date, the undersigned shall immediately give written notice
to the Company specifying which representations and warranties are not true and
accurate and the reason therefor. It is specifically understood and agreed by
the Holder that neither the Company nor its officers or directors has made, nor
by this Agreement shall be construed to make, directly or indirectly, explicitly
or by implication, any representation, warranty, projection, assumption,
promise, covenant, opinion, recommendation or other statement of any kind or
nature with respect to the anticipated operations, investment returns, cash
flows, profits or losses of the Company.

 

 

 



 4 

 

 

(p)        Survival. The foregoing representations and warranties shall survive
the Closing Date for a period of three years.

 

6.          Miscellaneous.

 

(a)       Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

(b)        Governing Law. This Agreement is to be construed in accordance with
and governed by the internal laws of the State of Florida without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Florida.

 

(c)        Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument. Signatures received by pdf or email shall be deemed
to be original signatures.

 

(d)       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(e)        Notices. Except as may be otherwise provided herein, all notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be conclusively deemed to have been duly given (a) if
delivered personally, when received, (b) if transmitted by facsimile or email,
on the date of transmission with receipt of a transmittal confirmation or (c) if
by courier service, on the second (2nd) business day following the date of
deposit with such courier service, or such earlier delivery date as may be
confirmed in writing to the sender by such courier service. A party may change
or supplement the addresses given in the signature pages hereto, or designate
additional addresses, for purposes of this Section by giving the other party
written notice of the new address in the manner set forth above.

 

(f)         Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

(g)        Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

 

[Remainder of Page Intentionally Omitted; Signature Page Follows]

 

 

 

 

 

 

 

 

 



 5 

 

 

IN WITNESS WHEREOF, the undersigned, being the duly authorized representatives
of the parties, have executed this Agreement as of the date set forth above.

 

 

GROM SOCIAL ENTERPRISES, INC.           By:___________________________________  
Name:   Title:    





 



  HOLDER           By:___________________________________   Name:   Title:    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

 

 

EXHIBIT A

 

Certificate of Designation of the Series B 8% Convertible Preferred Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 7 

 

 

EXHIBIT B

 

IRREVOCABLE PROXY

 

The undersigned, being the legal and beneficial holder of shares of __________
shares of Series B 8% Convertible Preferred Stock of Grom Social Enterprises,
Inc., a Florida corporation (the “Company”), hereby irrevocably (to the fullest
extent permitted by law) appoints and constitutes ___________, the attorney and
proxy of the undersigned with full power of substitution, to the fullest extent
of the undersigned’s rights with respect to all the shares of the Company owned
of record and beneficially by the undersigned, and any and all other interests
or securities issued or issuable in respect thereof on or after the date hereof
or which the undersigned may acquire after the date hereof (collectively, the
“Shares”). Upon the execution hereof, the undersigned agrees that no subsequent
proxies will be given with respect to any of the Shares.

 

This proxy is irrevocable and coupled with an interest. This proxy shall remain
in full force and effect for 7 years after the date hereof.

 

The attorney and proxy named above shall be empowered at any time to exercise
all voting and other rights (including, without limitation, the power to execute
and deliver written consents with respect to the Shares) of the undersigned in
his own discretion at every annual or special meeting of the shareholders of the
Company and at every continuation or adjournment thereof, and on every action or
approval by written consent of the shareholders of the Company in lieu of any
such meeting.

 

This proxy shall be binding upon the heirs, estates, executors, personal
representatives, successors and assigns of the undersigned. If any provision of
this proxy or any part of any such provision is held under any circumstance to
be invalid or unenforceable in any jurisdiction, then (a) such provision or part
thereof shall, with respect to such circumstances and jurisdiction, be deemed
amended to conform to applicable laws so as to be valid and enforceable to the
fullest possible extent, (b) the invalidity or unenforceability of such
provision or part thereof under such circumstances and in such jurisdiction
shall not affect the validity or enforceability of such provision or part
thereof under any other circumstances or in any other jurisdiction and (c) the
invalidity or unenforceability of such provision or part thereof shall not
affect the validity or enforceability of the remainder of such provision or the
validity or enforceability of any other provision of this proxy. Upon any such
determination, the undersigned agrees with the attorney and proxy named above to
negotiate in good faith to modify this proxy so as to effect the original intent
of the parties.

 

Each provision of this proxy is separable from every other provision of this
proxy, and each part of each provision of this proxy is separable from every
other part of such provision.

 

IN WITNESS WHEREOF, the undersigned has executed this irrevocable proxy as of
the __th day of __________, 2020.

 

 

___________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 